

	

		II

		109th CONGRESS

		2d Session

		S. 2396

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Santorum (for

			 himself and Mr. Allen) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To direct the Administrator of the Small Business

		  Administration to establish a pilot program to make grants to eligible entities

		  for the development of peer learning opportunities for second-stage small

		  business concerns.

	

	

		1.Short titleThis Act may be cited as the

			 Second-Stage Small Business

			 Development Act of 2006.

		2.PurposeThe purpose of this Act is to establish a

			 4-year pilot program to—

			(1)identify

			 second-stage small business concerns that have the capacity for significant

			 business growth and job creation;

			(2)facilitate

			 business growth and job creation by second-stage small business concerns

			 through the development of peer learning opportunities;

			(3)utilize the

			 network of small business development centers to expand access to peer learning

			 opportunities for second-stage small business concerns; and

			(4)assist businesses owned by minority

			 individuals, service-disabled veterans, and women.

			3.DefinitionsIn this Act:

			(1)AdministratorThe term Administrator means

			 the Administrator of the Small Business Administration.

			(2)Community

			 collegeThe term community college has the meaning

			 given that term in section 3301(3) of the Higher Education Act of 1965 (20

			 U.S.C. 7011(3)).

			(3)Eligible

			 entitiesThe term eligible entity means an entity

			 that—

				(A)is eligible to

			 receive funding under section 21 of the Small Business Act (15 U.S.C. 648);

			 and

				(B)submits to the

			 Administrator an application that includes—

					(i)a

			 plan to—

						(I)offer peer

			 learning opportunities to second-stage small business concerns; and

						(II)transition to

			 providing such opportunities using non-governmental funding; and

						(ii)any other

			 information and assurances that the Administrator may require.

					(4)Historically

			 black collegeThe term historically Black college

			 means a part B institution, as defined in section 322(2) of the Higher

			 Education Act of 1965 (20 U.S.C. 1061(2)).

			(5)Hispanic-serving

			 institutionThe term Hispanic-serving institution

			 has the meaning given that term in section 502(a)(5) of the Higher Education

			 Act of 1965 (20 U.S.C. 1101a(a)(5)).

			(6)Minority

			 institutionThe term minority institution has the

			 meaning given that term in section 365(3) of the Higher Education Act of 1965

			 (20 U.S.C. 1067k(3)).

			(7)Peer learning

			 opportunitiesThe term peer learning opportunities

			 means formally organized peer groups of owners, presidents and chief executive

			 officers in non-competing second-stage business concerns, meeting regularly

			 with a professionally trained facilitator.

			(8)Pilot

			 programThe term pilot program means the program

			 established under section 4(a).

			(9)Second-stage

			 small business concernThe term second-stage small

			 business concern means a small business concern that—

				(A)has experienced

			 high growth demonstrated by—

					(i)an

			 average annual revenue or employee growth rate of at least 15 percent during

			 the preceding 3 years; or

					(ii)any

			 3 of the following:

						(I)Owning proprietary

			 intellectual property.

						(II)Addressing an

			 underserved or growing market.

						(III)Having a

			 sustainable competitive advantage.

						(IV)Exporting goods or

			 services outside of its community.

						(V)Having a product

			 or service that is scalable to a large market.

						(VI)Ownership by

			 minority individuals, service-disabled veterans, or women; and

						(B)does not exceed

			 the size standard for the North American Industrial Classification System code

			 of such concern, as established pursuant to section 3(a) of the Small Business

			 Act (15 U.S.C. 632(a)).

				(10)Small business

			 concernThe term small business concern has the

			 meaning given that term under section 3 of the Small Business Act (15 U.S.C.

			 632).

			(11)StateThe

			 term State means each of the several States, the District of

			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, and

			 American Samoa.

			4.Pilot

			 program

			(a)EstablishmentThe Administrator shall establish and carry

			 out a pilot program to make grants to eligible entities for the development of

			 peer learning opportunities for second-stage small business concerns in

			 accordance with this Act.

			(b)Selection of

			 grant recipients

				(1)In

			 generalThe Administrator shall select 2 eligible entities from

			 each of the 10 regions described in paragraph (3) to receive grants.

				(2)Criteria for

			 selectionThe Administrator shall evaluate the plans described in

			 section 3(3) submitted by eligible entities and select eligible entities to

			 receive grants on the basis of the merit of such plans.

				(3)Regions

			 describedThe regions described in this paragraph are as

			 follows:

					(A)Region

			 1Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and

			 Rhode Island.

					(B)Region

			 2New York, New Jersey, Puerto Rico, and the Virgin

			 Islands.

					(C)Region

			 3Pennsylvania, Maryland, West Virginia, Virginia, the District

			 of Columbia, and Delaware.

					(D)Region

			 4Georgia, Alabama, North Carolina, South Carolina, Mississippi,

			 Florida, Kentucky, and Tennessee.

					(E)Region

			 5Illinois, Ohio, Michigan, Indiana, Wisconsin, and

			 Minnesota.

					(F)Region

			 6Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.

					(G)Region

			 7Missouri, Iowa, Nebraska, and Kansas.

					(H)Region

			 8Colorado, Wyoming, North Dakota, South Dakota, Montana, and

			 Utah.

					(I)Region

			 9California, Guam, Hawaii, Nevada, Arizona, and American

			 Samoa.

					(J)Region

			 10Washington, Alaska, Idaho, and Oregon.

					(4)ConsultationIf small business development centers have

			 formed an association to pursue matters of common concern as authorized under

			 section 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)), the

			 Administrator shall consult with such association and give substantial weight

			 to the recommendations of such association in selecting the grant

			 recipients.

				(5)Deadline for

			 initial selectionsThe Administrator shall make selections under

			 paragraph (1) not later than 60 days after the promulgation of regulations

			 under section 5.

				(c)Use of

			 fundsAn eligible entity that receives a grant under the pilot

			 program shall use the grant to—

				(1)identify

			 second-stage small business concerns in the service delivery areas of the

			 eligible entity; and

				(2)establish and

			 conduct peer learning opportunities for such second-stage small business

			 concerns.

				(d)Amount of

			 grant

				(1)In

			 generalExcept as provided in paragraph (2), a grant under the

			 pilot program shall be in an amount that does not exceed the product obtained

			 by multiplying—

					(A)the amount made

			 available for grants under the pilot program for the fiscal year for which the

			 grant is made; and

					(B)the ratio that the

			 population of the State in which the eligible entity is located bears to the

			 aggregate population the States in which eligible entities receiving grants for

			 that fiscal year are located.

					(2)Minimum amount

			 of grantA grant under the pilot program shall be in an amount

			 not less than $50,000.

				(e)Matching

			 requirementAs a condition of

			 a grant under the pilot program, the Administrator shall require that a

			 matching amount be provided from sources other than the Federal Government

			 that—

				(1)is equal to the amount of the grant, or in

			 the case of an eligible entity that is a community college, historically Black

			 college, Hispanic-serving institution, or other minority institution, is equal

			 to 50 percent of the amount of the grant;

				(2)is not less than

			 50 percent cash;

				(3)is not more than

			 50 percent comprised of indirect costs and in-kind contributions; and

				(4)does not include

			 any indirect cost or in-kind contribution derived from any Federal

			 program.

				(f)Quarterly report

			 to Administrator

				(1)In

			 generalEach eligible entity that receives a grant under the

			 pilot program shall submit to the Administrator a quarterly report that

			 includes—

					(A)a summary of the

			 peer learning opportunities established by the eligible entity using grant

			 funds;

					(B)the number of

			 second-stage small business concerns assisted using grant funds; and

					(C)in the case of an

			 eligible entity that receives a grant for a second fiscal year or any

			 subsequent fiscal year—

						(i)any

			 measurable economic impact data resulting from the peer learning opportunities

			 established using grant funds; and

						(ii)the

			 number of peer learning opportunities established by the eligible entity that

			 have transitioned from operating using Government funds to operating without

			 using Government funds.

						(2)Form of

			 reportThe report required under paragraph (1) shall be

			 transmitted in electronic form.

				(g)Data Repository

			 and ClearinghouseIn carrying out the pilot program, the

			 Administrator shall act as the repository of and clearinghouse for data and

			 information submitted by the eligible entities.

			(h)Annual report on

			 pilot programNot later than November 1 of each year, the

			 Administrator shall submit to the President and to Congress, a report

			 evaluating the success of the pilot program during the preceding fiscal year,

			 which shall include the following:

				(1)A

			 description of the types of peer learning opportunities provided with grant

			 funds.

				(2)The number of

			 second-stage small business concerns assisted with grant funds.

				(3)For fiscal year

			 2007 and each subsequent fiscal year of the pilot program—

					(A)data regarding the

			 economic impact of the peer learning opportunities provided with grant funds;

			 and

					(B)the number of peer

			 learning opportunities established by grant recipients that have transitioned

			 from operating using Government funds to operating without using Government

			 funds.

					(i)Privacy

			 Requirement

				(1)In

			 generalA small business development center, consortium of small

			 business development centers, or contractor or agent of a small business

			 development center shall not disclose the name, address, or telephone number of

			 any individual or small business concern receiving assistance under this

			 section without the consent of such individual or small business concern,

			 unless—

					(A)the Administrator

			 is ordered to make such a disclosure by a court in any civil or criminal

			 enforcement action initiated by a Federal or State agency; or

					(B)the Administrator

			 considers such a disclosure to be necessary for the purpose of conducting a

			 financial audit of a small business development center, but a disclosure under

			 this subparagraph shall be limited to the information necessary for such

			 audit.

					(2)Administrator

			 use of informationThe privacy requirement under this subsection

			 shall not—

					(A)restrict

			 Administrator access to program activity data; or

					(B)prevent the

			 Administrator from using client information to conduct client surveys.

					(j)Evaluation and

			 ReportNot later than 3 years after the establishment of the

			 pilot program, the Comptroller General of the United States shall—

				(1)conduct an

			 evaluation of the pilot program; and

				(2)transmit to

			 Congress and the Administrator a report containing the results of such

			 evaluation along with any recommendations as to whether the pilot program, with

			 or without modification, should be extended to include the participation of all

			 small business development centers.

				(k)TerminationThe

			 pilot program shall terminate on September 30, 2010.

			5.RegulationsAfter providing notice and an opportunity

			 for comment and after consulting with the association described in section

			 4(b)(5) (if any such association has been formed), the Administrator shall

			 promulgate final regulations to carry out this Act, including regulations that

			 establish—

			(1)standards relating

			 to the establishment and conduct of peer learning opportunities to be provided

			 by grant recipients, including the number of individuals that may participate

			 in a peer group that is part of a peer learning opportunity;

			(2)standards relating

			 to the educational, technical, and professional competency of any facilitator

			 who delivers peer learning opportunities under the pilot program; and

			(3)requirements for

			 transitioning peer learning opportunities funded under the pilot program to

			 non-governmental funding.

			6.Authorization of

			 Appropriations

			(a)In

			 generalThere are authorized to be appropriated to carry out this

			 Act, $1,500,000 for each of fiscal years 2007 through 2010.

			(b)Limitation on

			 use of other fundsThe Administrator shall carry out this Act

			 using only amounts appropriated in advance specifically for the purpose of

			 carrying out this Act.

			

